DETAILED ACTION
Claims 1, 3-11 and 13-20 are pending in this application.
Claims 1, 3, 5-11, 13, 15-20 are rejected.
Claim 14 is objected to.
Claim 4 is allowed.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claim 4 recites the limitation “wherein, in a given TLV record, the non-encrypted fields comprise one or more indications that a TLV has been programmed, and one or more indications that a programmed TLV is not valid”
Said limitation is taught by the specification of the instant application as originally filed at least at [Page 8 Lines 15-29 and FIG. 2].  Said limitations, in combination with the other recited limitations of claim 4, are not taught or suggested by the prior art of record.
The closest prior art of record includes: 
Uchimura et al. (U.S. PGPub No. 2020/0045263) which teaches storing TLV packets on flash memory but does not teach storing encrypted and non-encrypted fields in a TLV packet.
Deforest et al. (U.S. PGPub No. 2014/0365785) which teaches compressed mapping units with an encrypted field and non-encrypted metadata fields, determining if data in a compressed mapping unit is the newest copy, and invalidating a compressed mapping unit if the data is not the newest copy but does not teach the metadata fields including an indicator of whether the compressed mapping unit has been programmed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 14 contains similar limitations to claim 4, and is considered allowable for at least the same reasons as claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-7, 11, 13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaidi et al. (U.S. PGPub No. 2018/0288127) in view of Deforest et al. (U.S. PGPub No. 2014/0365785) in view of Camp et al. (U.S. PGPub No. 2017/0097773)

Claim 1
Zaidi (2018/0288127) teaches:
A computing device, comprising: P. 0021 and FIG. 1 processing node (PN) 100 may represent a computing device
A non-volatile memory (NVM) interface, configured to communicate with an NVM; and P. 0025 and FIG. 1 message processing module (MPM) 102 may access MPM storage 104
a processor, configured to: P. 0021 and FIG. 1 PN 100 may represent software executing on a processor to perform aspects of the invention
store, in a non-volatile memory (NVM), Type-Length-Value (TLV) records […] P. 0025 and FIG. 1 MPM storage 104 may be flash memory for storing information related to TLV elements, such as TLV attributes, type and length information, and element values
Zaidi does not explicitly state each record comprising encrypted and non-encrypted fields and invalidating records.
Deforest (2014/0365785) teaches:
[…] each TLV record comprising one or more encrypted fields and one or more non-encrypted fields, P. 0036 and FIG. 3 compressed mapping units/CMUs 331, 337, or 338 (analogous to a TLV record) include compressed payload 334 (encrypted field) and mapping unit metadata 332; P. 0037 metadata 332 is not compressed
the non-encrypted fields comprising at least respective validity indicators of the TLV records; P. 0041 metadata 322 may be used in distinguishing which mapping units contain the requested host data, a mapping unit that contains the latest copy of the requested host data is preferred (it is obvious the storage unit would keep some sort of indicator in order to determine which copies of host data in a mapping unit are the latest)
read the TLV records that comprise the encrypted fields and the non-encrypted fields from the NVM; and P. 0045 a CMU may be stored in solid-state memory 460, data may be accessed faster from solid-state memory vs magnetic storage
invalidate selected TLV records […] without decryption of any of the encrypted fields. P. 0038 as a result of host system activity, host data stored in logical sector 2 is updated, thereby making data in the virtual storage unit corresponding to logical sector 2 invalid
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Zaidi with each record comprising encrypted and non-encrypted fields and invalidating records taught by Deforest.
The motivation being to manipulate compressed (or uncompressed) encrypted payload without having to perform decryption (See Deforest P. 0037).
The systems of Zaidi and Deforest do not explicitly state invalidating records by modifying a validity indicator of the entry.
Camp (2017/0097773) teaches:
invalidate selected TLV records by modifying the respective validity indicators of the selected TLV records that are stored in the non-encrypted fields, without decryption of any of the encrypted fields. P. 0036 a logical page (TLV record) of compressed write data (encrypted field) is stored to a page in NAND flash 150, and a valid field of the physical page is set; P. 0034 flash controller 140 invalidates the associated physical page in NAND flash memory system 150, by resetting a valid field in the physical page
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Zaidi and Deforest with invalidating records by modifying a validity indicator of the entry taught by Camp.
The motivation being the health of a physical page can be determined from an analysis of valid and invalid data (Camp P. 0029)
The systems of Zaidi, Deforest and Camp are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Zaidi and Deforest with Camp to obtain the invention as recited in claims 1, 3-10.
		
Claim 3
Zaidi (2018/0288127) teaches:
The computing device according to claim 1, wherein the NVM comprises a Flash memory. P. 0025 and FIG. 1 MPM storage 104 may be flash memory for storing information related to TLV elements, such as TLV attributes, type and length information, and element values

Claim 5
Zaidi (2018/0288127) teaches:
A computing device, comprising: P. 0021 and FIG. 1 processing node (PN) 100 may represent a computing device
a non-volatile memory (NVM) interface, configured to communicate with an NVM; and P. 0025 and FIG. 1 message processing module (MPM) 102 may access MPM storage 104
a processor, configured to: P. 0021 and FIG. 1 PN 100 may represent software executing on a processor to perform aspects of the invention
store in the NVM Type-Length-Value (TLV) records, […] P. 0025 and FIG. 1 MPM storage 104 may be flash memory for storing information related to TLV elements, such as TLV attributes, type and length information, and element values
Zaidi does not explicitly state each record comprising encrypted and non-encrypted fields and invalidating records.
Deforest (2014/0365785) teaches:
[…] each TLV record comprising one or more encrypted fields and one or more non-encrypted fields, P. 0036 and FIG. 3 compressed mapping units/CMUs 331, 337, or 338 (analogous to a TLV record) include compressed payload 334 (encrypted field) and mapping unit metadata 332; P. 0037 metadata 332 is not compressed
the non-encrypted fields comprising at least respective validity indicators of the TLV records; P. 0041 metadata 322 may be used in distinguishing which mapping units contain the requested host data, a mapping unit that contains the latest copy of the requested host data is preferred (it is obvious the storage unit would keep some sort of indicator in order to determine which copies of host data in a mapping unit are the latest)
read the TLV records that comprise the encrypted fields and the non-encrypted fields from the NVM; and P. 0045 a CMU may be stored in solid-state memory 460, data may be accessed faster from solid-state memory vs magnetic storage
invalidate selected TLV records […]  P. 0038 as a result of host system activity, host data stored in logical sector 2 is updated, thereby making data in the virtual storage unit corresponding to logical sector 2 invalid
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Zaidi with each record comprising encrypted and non-encrypted fields and invalidating records taught by Deforest.
The motivation being to manipulate compressed (or uncompressed) encrypted payload without having to perform decryption (See Deforest P. 0037).
The systems of Zaidi and Deforest do not explicitly state invalidating records by modifying a validity indicator of the entry.
Camp (2017/0097773) teaches:
invalidate selected TLV records by modifying the respective validity indicators of the selected TLV records that are stored in the non-encrypted fields, wherein, for a given TLV record, the processor is configured to read only the non-encrypted fields from the NVM, and, P. 0036 a logical page (TLV record) of compressed write data (encrypted field) is stored to a page in NAND flash 150, and a valid field of the physical page is set; P. 0034 flash controller 140 invalidates the associated physical page in NAND flash memory system 150, by resetting a valid field in the physical page; P. 0041 flash controller 140 sequentially reads each valid physical page in the associated NAND flash memory system 150
when the non-encrypted fields indicate that the given TLV record has been invalidated, to refrain from reading or decrypting the encrypted fields. P. 0034 flash controller 140 invalidates the associated physical page in NAND flash memory system 150, by resetting a valid field in the physical page at step 510, later steps either write to logical page metadata or compress data of the logical page (i.e. no reading or decompression occurs)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Zaidi and Deforest with invalidating records by modifying a validity indicator of the entry taught by Camp.
The motivation being the health of a physical page can be determined from an analysis of valid and invalid data (Camp P. 0029)
The systems of Zaidi, Deforest and Camp are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Zaidi and Deforest with Camp to obtain the invention as recited in claim 5.

Claim 6
Deforest (2014/0365785) teaches:
The computing device according to claim 1, wherein the encrypted fields comprise data fields of the TLV records. P. 0036 and FIG. 3 compressed mapping units/CMUs 331, 337, or 338 (analogous to a TLV record) include compressed payload 334

Claim 7
Deforest (2014/0365785) teaches:
The computing device according to claim 1, wherein the encrypted fields comprise type fields of the TLV records. P. 0034 Mapping unit metadata 322 can include payload type (e.g., compressed or uncompressed)

Claim 11
Zaidi (2018/0288127) teaches:
A method, comprising: storing, in a non-volatile memory (NVM), Type-Length- Value (TLV) records, […] P. 0025 and FIG. 1 MPM storage 104 may be flash memory for storing information related to TLV elements, such as TLV attributes, type and length information, and element values
Zaidi does not explicitly state each TLV record comprising encrypted and non-encrypted fields and invalidating TLV records by modifying validity indicators in the non-encrypted fields.
Deforest (2014/0365785) teaches:
[…] each TLV record comprising one or more encrypted fields and one or more non-encrypted fields, P. 0036 and FIG. 3 compressed mapping units/CMUs 331, 337, or 338 (analogous to a TLV record) include compressed payload 334 (encrypted field) and mapping unit metadata 332; P. 0037 metadata 332 is not compressed
the non-encrypted fields comprising at least respective validity indicators of the TLV records; P. 0041 metadata 322 may be used in distinguishing which mapping units contain the requested host data, a mapping unit that contains the latest copy of the requested host data is preferred (it is obvious the storage unit would keep some sort of indicator in order to determine which copies of host data in a mapping unit are the latest)
readinq the TLV records that comprise the encrypted fields and the non-encrypted fields from the NVM; and P. 0045 a CMU may be stored in solid-state memory 460, data may be accessed faster from solid-state memory vs magnetic storage
invalidating selected TLV records […] without decryption of any of the encrypted fields P. 0038 as a result of host system activity, host data stored in logical sector 2 is updated, thereby making data in the virtual storage unit corresponding to logical sector 2 invalid
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Zaidi with each record comprising encrypted and non-encrypted fields and invalidating records taught by Deforest.
The motivation being to manipulate compressed (or uncompressed) encrypted payload without having to perform decryption (See Deforest P. 0037).
The systems of Zaidi and Deforest do not explicitly state invalidating records by modifying a validity indicator of the entry.
Camp (2017/0097773) teaches:
invalidating selected TLV records by modifying the respective validity indicators of the selected TLV records that are stored in the non-encrypted fields, without decryption of any of the encrypted fields P. 0036 a logical page (TLV record) of compressed write data (encrypted field) is stored to a page in NAND flash 150, and a valid field of the physical page is set; P. 0034 flash controller 140 invalidates the associated physical page in NAND flash memory system 150, by resetting a valid field in the physical page
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Zaidi and Deforest with invalidating records by modifying a validity indicator of the entry taught by Camp.
The motivation being the health of a physical page can be determined from an analysis of valid and invalid data (Camp P. 0029)
The systems of Zaidi, Deforest and Camp are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Zaidi and Deforest with Camp to obtain the invention as recited in claim 11-20.

Claim 13
Zaidi (2018/0288127) teaches:
The method according to claim 11, wherein the NVM comprises a Flash memory. P. 0025 and FIG. 1 MPM storage 104 may be flash memory for storing information related to TLV elements, such as TLV attributes, type and length information, and element values

Claim 15
Camp (2017/0097773) teaches:
The method according to claim 11, wherein reading a given TLV record comprises reading only the non-encrypted fields of the given TLV record from the NVM, and, P. 0036 a logical page (TLV record) of compressed write data (encrypted field) is stored to a page in NAND flash 150, and a valid field of the physical page is set; P. 0034 flash controller 140 invalidates the associated physical page in NAND flash memory system 150, by resetting a valid field in the physical page; P. 0041 flash controller 140 sequentially reads each valid physical page in the associated NAND flash memory system 150
when the non-encrypted fields indicate that the given TLV record has been invalidated, refraining from reading or decrypting the encrypted fields. P. 0034 flash controller 140 invalidates the associated physical page in NAND flash memory system 150, by resetting a valid field in the physical page at step 510, later steps either write to logical page metadata or compress data of the logical page (i.e. no reading or decompression occurs)

Claim 16
Deforest (2014/0365785) teaches:
The method according to claim 11, wherein the encrypted fields comprise data fields of the TLV records. P. 0036 and FIG. 3 compressed mapping units/CMUs 331, 337, or 338 (analogous to a TLV record) include compressed payload 334

Claim 17
Deforest (2014/0365785) teaches:
The method according to claim 11, wherein the encrypted fields comprise type fields of the TLV records. P. 0034 Mapping unit metadata 322 can include payload type (e.g., compressed or uncompressed)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaidi et al. (U.S. PGPub No. 2018/0288127) in view of Deforest et al. (U.S. PGPub No. 2014/0365785) in view of Camp et al. (U.S. PGPub No. 2017/0097773) in view of Uchimura et al. (U.S. PGPub No. 2020/0045263) 

Claim 8
The systems of Zaidi, Deforest and Camp do not explicitly state the TLV packet including a length field.
Uchimura (2020/0045263) teaches:
The computing device according to claim 1, wherein the non-encrypted fields comprise length fields of the TLV records. P. 0555 data indicating the length of the TLV packet (packet length) is recorded in the original TLV packet header intrinsically set in the TLV packet
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Zaidi, Deforest and Camp with the TLV packet including a length field taught by Uchimura.
The motivation being a length field is an intrinsic property of a TLV record (see Uchimura P. 0555)
The systems of Zaidi, Deforest, Camp and Uchimura are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Zaidi, Deforest and Camp with Uchimura to obtain the invention as recited in claim 8.

Claim 9-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchimura et al. (U.S. PGPub No. 2020/0045263) in view of Deforest et al. (U.S. PGPub No. 2014/0365785) in view of Camp et al. (U.S. PGPub No. 2017/0097773)

Claim 9
Uchimura (2020/0045263) teaches:
A computing device, comprising: P. 1020 and FIG. 45 information processing apparatus 500
a non-volatile memory (NVM) interface, configured to communicate with an NVM; and a processor, configured to: P. 1020 and FIG. 45 a first medium interface (IF) 506 for accessing first medium 521; P. 0013 recording medium could be a flash memory
a processor, configured to: P. 0149 processing can be executed by a CPU in accordance with processing apparatus 500
store in the NVM Type-Length-Value (TLV) records, […] P. 0326 a TLV packet may be recorded on a flash memory
[…] wherein, in storing the TLV records, the processor is configured to encrypt plaintext data for storage in the NVM, to create one or more TLV records that hold the encrypted plaintext data in the encrypted fields, and P. 0645 and FIG. 28 a plain text TLV packet 254 is encrypted, generating TLV packet 255
to store the one or more TLV records in the NVM. P. 0647 the TLV packet 255 is stored on a medium; P. 0326 a TLV packet may be recorded on a flash memory
Uchimura does not explicitly state each record comprising encrypted and non-encrypted fields and invalidating records.
Deforest (2014/0365785) teaches:
[…] each TLV record comprising one or more encrypted fields and one or more non-encrypted fields, P. 0036 and FIG. 3 compressed mapping units/CMUs 331, 337, or 338 (analogous to a TLV record) include compressed payload 334 (encrypted field) and mapping unit metadata 332; P. 0037 metadata 332 is not compressed
the non-encrypted fields comprising at least respective validity indicators of the TLV records; P. 0041 metadata 322 may be used in distinguishing which mapping units contain the requested host data, a mapping unit that contains the latest copy of the requested host data is preferred (it is obvious the storage unit would keep some sort of indicator in order to determine which copies of host data in a mapping unit are the latest)
read the TLV records that comprise the encrypted fields and the non-encrypted fields from the NVM; and P. 0045 a CMU may be stored in solid-state memory 460, data may be accessed faster from solid-state memory vs magnetic storage
invalidate selected TLV records […] P. 0038 as a result of host system activity, host data stored in logical sector 2 is updated, thereby making data in the virtual storage unit corresponding to logical sector 2 invalid
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Uchimura with each record comprising encrypted and non-encrypted fields and invalidating records taught by Deforest.
The motivation being to manipulate compressed (or uncompressed) encrypted payload without having to perform decryption (See Deforest P. 0037).
The systems of Uchimura and Deforest do not explicitly state invalidating records by modifying a validity indicator of the entry.
Camp (2017/0097773) teaches:
invalidate selected TLV records by modifying the respective validity indicators of the selected TLV records that are stored in the non-encrypted fields, P. 0036 a logical page (TLV record) of compressed write data (encrypted field) is stored to a page in NAND flash 150, and a valid field of the physical page is set; P. 0034 flash controller 140 invalidates the associated physical page in NAND flash memory system 150, by resetting a valid field in the physical page
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Uchimura and Deforest with invalidating records by modifying a validity indicator of the entry taught by Camp.
The motivation being the health of a physical page can be determined from an analysis of valid and invalid data (Camp P. 0029)
The systems of Uchimura, Deforest and Camp are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Uchimura and Deforest with Camp to obtain the invention as recited in claim 9.

Claim 10
Uchimura (2020/0045263) teaches:
A computing device, comprising: P. 1020 and FIG. 45 information processing apparatus 500
a non-volatile memory (NVM) interface, configured to communicate with an NVM; and P. 1020 and FIG. 45 a first medium interface (IF) 506 for accessing first medium 521; P. 0013 recording medium could be a flash memory
a processor, configured to: P. 0149 processing can be executed by a CPU in accordance with processing apparatus 500
store in the NVM Type-Length-Value (TLV) records, […] P. 0326 a TLV packet may be recorded on a flash memory
[…] wherein, in reading the TLV records, the processor is configured to read one or more TLV records from the NVM, and P. 0769 encryption data may be read from a recording medium in a TLV packet unit
to extract plaintext data from the one or more TLV records by decrypting at least some of the encrypted fields. P. 0646 a plain text TLV packet 254 obtained by decoding the encryption data transmitted
Uchimura does not explicitly state each record comprising encrypted and non-encrypted fields and invalidating records.
Deforest (2014/0365785) teaches:
each TLV record comprising one or more encrypted fields and one or more non-encrypted fields, P. 0036 and FIG. 3 compressed mapping units/CMUs 331, 337, or 338 (analogous to a TLV record) include compressed payload 334 (encrypted field) and mapping unit metadata 332; P. 0037 metadata 332 is not compressed
the non-encrypted fields comprising at least respective validity indicators of the TLV records; P. 0041 metadata 322 may be used in distinguishing which mapping units contain the requested host data, a mapping unit that contains the latest copy of the requested host data is preferred (it is obvious the storage unit would keep some sort of indicator in order to determine which copies of host data in a mapping unit are the latest)
read the TLV records that comprise the encrypted fields and the non-encrypted fields from the NVM; and P. 0045 a CMU may be stored in solid-state memory 460, data may be accessed faster from solid-state memory vs magnetic storage
invalidate selected TLV records […] P. 0038 as a result of host system activity, host data stored in logical sector 2 is updated, thereby making data in the virtual storage unit corresponding to logical sector 2 invalid
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Uchimura with each record comprising encrypted and non-encrypted fields and invalidating records taught by Deforest.
The motivation being to manipulate compressed (or uncompressed) encrypted payload without having to perform decryption (See Deforest P. 0037).
The systems of Uchimura and Deforest do not explicitly state invalidating records by modifying a validity indicator of the entry.
Camp (2017/0097773) teaches:
invalidate selected TLV records by modifying the respective validity indicators of the selected TLV records that are stored in the non-encrypted fields, . 0036 a logical page (TLV record) of compressed write data (encrypted field) is stored to a page in NAND flash 150, and a valid field of the physical page is set; P. 0034 flash controller 140 invalidates the associated physical page in NAND flash memory system 150, by resetting a valid field in the physical page
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Uchimura and Deforest with invalidating records by modifying a validity indicator of the entry taught by Camp.
The motivation being the health of a physical page can be determined from an analysis of valid and invalid data (Camp P. 0029)
The systems of Uchimura, Deforest and Camp are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Uchimura and Deforest with Camp to obtain the invention as recited in claim 10.

Claim 18
Uchimura (2020/0045263) teaches:
The method according to claim 11, wherein the non- encrypted fields comprise length fields of the TLV records. P. 0555 data indicating the length of the TLV packet (packet length) is recorded in the original TLV packet header intrinsically set in the TLV packet

Claim 19
Uchimura (2020/0045263) teaches:
The method according to claim 11, wherein storing the TLV records comprises encrypting plaintext data for storage in the NVM, P. 0631 when data is copied to recording medium, it may need to be re-encrypted as a TLV packet for storage; P. 0645 a plain text TLV packet 254 is encrypted with a block key
creating one or more TLV records that hold the encrypted plaintext data in the encrypted fields, and P. 0645 an encryption TLV packet 255 is generated
storing the one or more TLV records in the NVM. P. 0647 the encryption TLV packet 255 generated is stored on information recording medium; P. 0326 a TLV packet may be recorded on a flash memory

Claim 20
Uchimura (2020/0045263) teaches:
The method according to claim 11, wherein reading the TLV records comprises reading one or more TLV records from the NVM, and P. 0769 encryption data may be read from a recording medium in a TLV packet unit; P. 0326 a TLV packet may be recorded on a flash memory
extracting plaintext data from the one or more TLV records by decrypting at least some of the encrypted fields. P. 0646 a plain text TLV packet 254 obtained by decoding the encryption data transmitted

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/Examiner, Art Unit 2133